Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 5-29 in the reply filed on 12/09/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17,012,100.

This is a provisional nonstatutory double patenting rejection.
Differences are underlined. 

Subject Application Claim Text 
Application # 17/012,097 (hereafter ‘058)
Conflicting Patent Claim Text
US Patent # 17,012,100 (hereafter ‘952)
1. (Original) An LED light, comprising an LED and a driving circuit, the LED light having two power connecting terminals that is a first terminal and a second terminal, respectively, wherein the driving circuit comprises a mains branch and a signal branch, and wherein the signal branch is coupled to the first terminal for transmitting external driving signals to control on/off of the mains branch, and the main branch is coupled to the second terminal for transmitting power to the LED for power supply.
1. An LED emergency light, comprising an LED and a driving circuit, wherein the driving circuit comprises a mains branch and an emergency branch with a power storage module; when power is on, an external power source supplies power to the LED via the mains branch, when power is off, the power storage module supplies power to the LED; the driving circuit further comprises a control module which has a first signal input terminal for detecting a mains power signal and a second signal input terminal coupled to the mains branch for controlling on/off of the mains branch; when power is off, the control module turns off the mains branch, when power is on, the control 

1. “an emergency branch with a power storage module; when power is on, an external power source supplies power to the LED via the mains branch, when power is off, the power storage module supplies power to the LED”; 
6. wherein the emergency branch has a charging circuit, and when power is on, the external power source charges the power storage module via the charging circuit to store power, and the power storage module stops charging the LED.
2. wherein the emergency branch has a charging circuit, and when power is on, the external power source charges the power storage module via the charging circuit to store power, and the power storage module stops charging the LED.
7. The LED light according to claim 6, wherein the emergency branch comprises a second rectifier and filter module, a constant voltage module, and a power storage module that are coupled in 


1. “the driving circuit further comprises a control module which has a first signal input terminal for detecting a mains power signal and a second signal input terminal coupled to the mains branch for controlling on/off of the mains branch; when power is off, the control module turns off the mains branch, when power is on, the control module releases the control of turning off the mains branch after the emergency branch stops supplying power to the LED”.
2. wherein the emergency branch has a charging circuit, and when power is on, the external power source charges the power storage module via the charging 

19. The LED emergency light according to claim 1, wherein the control module is isolated from the mains branch by a second optocoupler,
6. The LED emergency light according to claim 5, wherein the emergency branch comprises a second rectifier and filter module, a constant voltage module, and a power storage module that are coupled in sequence, wherein when power is on, the external power source charges the power storage module via the second rectifier and filter module and the constant voltage module to store power, and the first signal input terminal of the control module is coupled to an output terminal of the constant voltage module.
10. The LED light according to claim 8, wherein the mains branch is provided with a first control element controlled by 


25. The LED emergency light according to claim 24, wherein the mains branch comprises a second rectifier and filter module and a constant current module coupled in sequence.
12. The LED light according to claim 11, wherein the constant current module comprises a continuous current unit and a switching element coupled between the second rectifier and filter module and the LED, and a first controller for controlling the switching element, wherein the first control element is coupled between the second rectifier and filter module and a power supplying terminal of the first controller.
26. The LED emergency light according to claim 25, wherein the constant current module comprises a continuous current unit and a switching element coupled between the second rectifier and filter module and the LED, and a first controller for controlling the switching element, wherein the first control element is coupled between the second rectifier and filter module and a power supplying terminal of the first controller.
13. The LED light according to claim 12, wherein the first control element is configured as a triode, a collector of the triode is coupled to the second rectifier 


28. The LED emergency light according to claim 27, wherein the signal branch comprises a first rectifier and filter module and a first optocoupler coupled in sequence, and a second signal output terminal of the control module is coupled to a second optocoupler; the base of the triode is grounded through a MOS transistor Q4 and a MOS transistor Q8, respectively, wherein the first optocoupler is coupled to a gate of the MOS transistor Q4, and the second optocoupler is coupled to a gate of the MOS transistor Q8.
15. The LED light according to claim 8, wherein the first signal input terminal of 


6. The LED emergency light according to claim 5, wherein the emergency branch comprises a second rectifier and filter module, a constant voltage module, and a power storage module that are coupled in sequence, wherein when power is on, the external power source charges the power storage module via the second rectifier and filter module and the constant voltage module to store power, and the first signal input terminal of the control module is coupled to an output terminal of the constant voltage module.
17. The LED light according to claim 8, wherein the control module has a first signal output terminal coupled to the charging circuit for controlling on/off of the charging circuit, and the charging circuit has a fourth switch for controlling the on/off of the charging circuit, wherein the 


8. The LED emergency light according to claim 7, wherein when power is off, the control module turns off the fourth switch and the mains branch, and when power is on, the fourth switch is first turned on, and the mains branch is then turned on.
19. The LED light according to claim 17, wherein the control module periodically turns off the mains branch and the charging circuit in sequence, and then the power storage module supplies power to the LED.
9. The LED emergency light according to claim 7, wherein the control module periodically turns off the mains branch and the charging circuit in sequence, and then the power storage module supplies power to the LED.
20. The LED light according to claim 17, wherein the driving circuit further comprises a third switch coupled to the control module, the third switch instructs the control module to turn off the mains branch and the charging circuit in 


11. The LED emergency light according to claim 7, wherein the emergency branch comprises a second rectifier and filter module, a constant voltage module, and a power storage module that are coupled in sequence, and the fourth switch is coupled to between the constant voltage module and the power storage module.
22. The LED light according to claim 8, wherein the control module has a power supplying terminal that is coupled to both the power storage module and the charging circuit.
4. The LED emergency light according to claim 2, wherein the control module has a power supplying terminal that is coupled to both the power storage module and the charging circuit.
23. The LED light according to claim 6, wherein the power storage module has a signal input terminal coupled to the charging circuit for detecting a charging signal, and when the external power source charges the power storage module, the power storage module stops supplying power to the LED, otherwise, 


13. The LED emergency light according to claim 12, wherein the power storage module comprises: a power storage element, which is coupled to an output terminal of the charging circuit; a boosting module, which is coupled to the power storage element and used to boost the output voltage of the power storage element to supply power to the LED; a switching module, which is used to detect the output voltage of the charging circuit to control an operation of the boosting module.
25. The LED light according to claim 24, wherein the power storage module further comprises a protection module coupled between the output terminal of the charging circuit and the power storage element for protecting the power storage element.
14. The LED emergency light according to claim 13, wherein the power storage module further comprises a protection module coupled between the output terminal of the charging circuit and the power storage element for protecting the power storage element.

15. The LED emergency light according to claim 13, wherein the power storage module further comprises an indicating module coupled to the output terminal of the charging circuit for displaying information during charging.
27. The LED light according to claim 26, wherein the protection module comprises an anti-reverse diode coupled between the power storage element and the indicating module in series.
16. The LED emergency light according to claim 15, wherein the protection module comprises an anti-reverse diode coupled between the power storage element and the indicating module in series.
28. (Original) The LED light according to claim 24, wherein the LED light comprises a fifth switch coupled between the power storage element and the boosting module for controlling the discharging of the power storage element.
17. The LED emergency light according to claim 13, wherein the LED emergency light comprises a fifth switch coupled between the power storage element and the boosting module for controlling the discharging of the power storage element.

29. (Original) The LED light according to claim 23, wherein the charging circuit comprises a second rectifier and filter 



Regarding claim 1, all limitations of the subject application '097 are included in claim 1 of the stated patent ‘100. Moreover the differences thereof about terminology such as a signal branch to control on/off of the mains branch in claim 1 of the subject application '019 vs a controller to control on/off of the mains branch in claim 1 of the stated patent ‘100 would have been deemed variation form of same representation to a person skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (Pub. No.: US 2019/0274199 A1).

	Regarding claim 1, Chao teaches an LED light (FIG. 1) , comprising an LED (FIG. 1, LED lamp 23) and a driving circuit (FIG. 1, lamp driving device 21), the LED light having two power connecting terminals that is a first terminal (FIG. 1, 10) and a second terminal (FIG. 1, annotated  2nd terminal) , respectively, wherein the driving circuit comprises a mains branch and a signal branch (FIG. 1, annotated), and wherein the signal branch is coupled to the first terminal for transmitting external driving signals to control on/off of the mains branch (paragraph [0017], ” he control unit 13 to switch the power switching portion 11 to the power supplying mode, thereby allowing the output end 10 to output electricity (e.g., alternating current) to the lamp driving device 21… he control unit 13 will switch the power switching portion 11 back to the power-off mode so that the output end 10 stops outputting electricity to the lamp driving device 21”), and the main branch is coupled to the second terminal for transmitting power to the LED for power supply (FIG. 1, via switching potion, 11) .

	Regarding claim 5, Chao further teaches wherein the driving circuit further comprises an emergency branch with a power storage module (FIG. 1, 17) ; when power is on, an external power source supplies power to the LED via the mains branch, and when power is off, the LED is powered by the power storage module (paragraph [0019], “the auxiliary power unit 17 is so designed that, even after a user turns off the lamp, and thus brings the power switching portion 11 to the power-off mode, by 

	Regarding claim 6, Chao further teaches wherein the emergency branch has a charging circuit (FIG. 1, 17), and when power is on, the external power source charges the power storage module via the charging circuit to store power, and the power storage module stops charging the LED (paragraph [0016], “The power switching portion 11 transmits the external electricity L to the output end 10 when in a power supplying mode (i.e., when forming a closed circuit) and stops transmitting the external electricity L to the output end 10 when in a power-off mode” and FIG. 1 shows that external electricity L is connected to Auxiliary power unit 17 to charge 17).

	Regarding claim 23, Chao further teaches the power storage module has a signal input terminal coupled to the charging circuit for detecting a charging signal (FIG. 1 shows that external electricity L is connected to Auxiliary power unit 17 to charge 17) , and when the external power source charges the power storage module, the power storage module stops supplying power to the LED, otherwise, the power storage module supplies power to the LED (paragraph [0016], “The power switching portion 11 transmits the external electricity L to the output end 10 when in a power supplying mode 

Allowable Subject Matter
Claims 7-22, 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if double patent rejection mentioned above is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 7, prior art whether stand alone or in combination do not teach the limitation “the emergency branch comprises a second rectifier and filter module, a constant voltage module, and a power storage module that are coupled in sequence, and the mains branch comprises a second rectifier and filter module and a constant current module, wherein the mains branch and the emergency branch share the second rectifier and filter module”. Limitations of claim 7 as a whole are not taught by prior art therefore claim 7 is objected to as being dependent upon a rejected base claim.


Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “a second signal output terminal coupled to the mains branch for 

Claims 9-22 depend on claim 8, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 24, prior art whether stand alone or in combination do not teach the limitation “a boosting module, which is coupled to the power storage element and used to boost the output voltage of the power storage element to supply power to the LED; a switching module, which is used to detect the output voltage of the charging circuit to control an operation of the boosting module”. Limitations of claim 24 as a whole are not taught by prior art therefore claim 24 is objected to as being dependent upon a rejected base claim.

Claims 25, 28 depend on claim 24, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 26, prior art whether stand alone or in combination do not teach the limitation “a wherein the power storage module further comprises an indicating module coupled to the output terminal of the charging circuit for displaying 

Claim 27 depends on claim 26, therefore, are also objected to as being dependent upon a rejected base claim.

	Regarding Claim 29, prior art whether stand alone or in combination do not teach the limitation “wherein the charging circuit comprises a second rectifier and filter module and a constant voltage module, and a fourth switch is coupled between the constant voltage module and the power storage module, wherein the signal input terminal of the power storage module is coupled to an output terminal of the fourth switch”. Limitations of claim 29 as a whole are not taught by prior art therefore claim 29 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831